DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 recites the limitation "evaluating the property" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 recites the limitation "evaluating the property" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 Claims 1, 2, 3, 4, 6, 9, 11, 12, 15, 16, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2013/0277680) in view of Meng (US 2004/0038525).
Regarding claim 1.
Green (680) teaches a method for manufacturing a semiconductor device comprising: forming a source electrode (58), a drain electrode  (58) and a T-shaped gate electrode (78) on a GaN-based semiconductor layer (52,53) to form a transistor (fig 13) ;
forming an insulating film (82) covering the T-shaped gate electrode (78) (fig 20) (paragraph 58-62).
Green does not teach evaluating a property.
Meng teaches forming (117) an insulating film, evaluating (125) a property (thickness) of the device after forming the insulating film (117,119) and adjusting (117) the film thickness (fig 1) (paragraph 31).
It would have been obvious to one of ordinary skill in the art to evaluate a property of the device in order to arrive at the desired thickness of the layer by determining if the process has continued to completion (Meng figure 1, paragraph 31).
 Regarding claim 2. 
 Green the insulating film (82) is provided on an upper surface of the T-shaped gate electrode (78), a lower surface of the T-shaped gate electrode, at least one lateral surface of a base portion of the T-shaped gate electrode, and an upper surface of the GaN-based semiconductor layer (fig 20), 
Regarding claim 3.
Green teaches forming the first insulating film includes first and second insulating films (fig 22) (paragraph 60-61)
  Meng teaches the property of the layer is evaluated, when the evaluation result deviates from the target property, the second insulating film is formed on the first insulating film, and
a film thickness of the second insulating film is adjusted in accordance with the evaluation result to make the property of the transistor close to the target property (fig 1)(paragraph 31).
Regarding claim 4.
 Green teaches forming the first insulating film includes first and second insulating films (fig 22) (paragraph 60-61)
  Meng teaches the property of the film is evaluated, when the evaluation result deviates from the target property, the second insulating film is formed on the first insulating film, and
a film thickness of the second insulating film is adjusted in accordance with the evaluation result to make the property of the transistor close to the target property (paragraph 31) (fig 1).
Regarding claim 6.
Green teaches forming the first insulating film includes first and second insulating films (fig 22) (paragraph 60-61)
  Meng teaches the property of the film is evaluated, when the evaluation result deviates from the target property, the second insulating film is formed on the first insulating film, and a film thickness of the second insulating film is adjusted in accordance with the evaluation result to make the property of the transistor close to the target property (paragraph 31) (fig 1). 
  Regarding claim 9
Green teaches that a lower surface of a gate head of the T-shaped gate electrode (78) is step-like (fig 20).

    PNG
    media_image1.png
    76
    45
    media_image1.png
    Greyscale

Regarding claim 11
Green teaches the insulating film is formed by an ALD method, a p-CVD method or a thermal CVD method (paragraph 60).
Regarding claim 12.
Green teaches the insulating film is a single layer or a stacked structure of layers composed by any of AlO, TaO, ZnO, SiO, MgO, GaO, TiO, HfO, ZrO, SiN and AIN (paragraph 60). 
  Regarding claim 15.
Green teaches method for manufacturing a semiconductor device comprising: forming a source electrode (58), a drain elect1rode  (58) and a T-shaped gate electrode (78) on a GaN-based semiconductor layer to form a transistor (fig 20) (paragraph 58-62); forming an insulating film (82) covering the T-shaped gate electrode (78);
Green does not teach evaluating a property.
Meng teaches forming (117) an insulating film, evaluating (125) a property (thickness) of the device after forming the insulating film (117,119) and adjusting (117) the film thickness (fig 1) (paragraph 31).
It would have been obvious to one of ordinary skill in the art to evaluate a property of the device in order to arrive at the desired thickness of the layer.
Regarding claim 16.
Meng teaches the evaluation result (125) of the property is different from the target property of the transistor (fig 1). 
  Regarding claim 17.
 Green (680) teaches method for manufacturing a semiconductor device comprising:forming a source electrode (58), a drain electrode (58) and a T-shaped gate electrode (78) on a GaN-based semiconductor layer to form a transistor (51,52); forming an insulating film (82) covering the T-shaped gate electrode (fig 20) (paragraph 58-62).
Green does not teach evaluating a property.
Meng teaches forming (117) an insulating film, evaluating (125) a property (thickness) of the device after forming the insulating film (117,119) and adjusting (117) the film thickness (fig 1) (paragraph 31).
It would have been obvious to one of ordinary skill in the art to evaluate a property of the device in order to arrive at the desired thickness of the layer.
   Claims  7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2013/0277680) in view of Meng (US 2004/003852) as applied to claim 1 and further in view of Suh (US 7795642).
Regarding claim 7
Green in view of Meng teaches elements of the claimed invention above.
Green in view of Meng does not teach an insulating layer between the channel and the gate electrode.
Suh teaches forming a third insulating film (83) on the GaN-based semiconductor layer, wherein the T-shaped gate electrode is formed on the third insulating film (fig 11a) (column 7 lines 35-60).
It would have been obvious to one of ordinary skill in the art to provide a gate insulator in order to reduce current leakage from the gate into the channel.
Regarding claim 8.
Suh teaches forming a recess in the GaN-based semiconductor layer, wherein the T-shaped gate electrode is formed at the recess (11b).
It would have been obvious to one of ordinary skill in the art to form the gate electrode in a recess in order to provide a gate region with no 2DEG at 0 gate voltage are desirable.
  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green Green (US 2013/0277680) in view of Meng (US 2004/003852)  as applied to claim 1 and further in view of Kim (US 2015/0236108).
Regarding claim 10.
Green in view of Meng teaches elements of the claimed invention above.
Green in view of Meng does not teach an asymmetric head.
Kim teaches widths of a gate head of the T shaped gate electrode are asymmetric on the source electrode side and the drain electrode side (fig 8) (paragraph 8).
It would have been obvious to one of ordinary skill in the art to form an asymmetric head in order to influence reliability after the process.  
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817     

/BRADLEY SMITH/Primary Examiner, Art Unit 2817